Exhibit 10.2

COMMONWEALTH TELEPHONE ENTERPRISES INC.

FORM OF EMPLOYEE RESTRICTED STOCK UNIT AWARD AGREEMENT

     This is a Restricted Stock Units Agreement, dated “date”, between
Commonwealth Telephone Enterprises, Inc. (the “Company” or “CTE”) and “name”
(“Grantee”).

      1. Definitions. As used herein:

        (a) “Award” means the award of Restricted Stock Units hereby granted.  
      (b) “Board” means the Board of Directors of the Company.         (c)
“Code” means the Internal Revenue Code of 1986, as amended.         (d)
“Committee” means the Compensation/Pension Committee of the Board.         (e)
“Date of Grant” means the date first set forth above on which the Company
awarded the Restricted Stock Units.         (f) “Deferral Date” means the date
to which Grantee has elected to defer the receipt of CTE stock with respect to
any vesting or previously deferred Restricted Stock Units.         (g)
“Disability” means permanent and total disability as defined in Section 22(e)(3)
of the Code.         (h) “Employer” means the Company or the subsidiary or
affiliate of the Company for which Grantee is performing services on the Vesting
Date.         (i) “Normal Retirement” means age 65 and five years of service or
an age greater than 65 when 5 years of service are attained.         (j) “Plan”
means the Commonwealth Telephone Enterprises, Inc. Equity Incentive Plan,
incorporated herein by reference.         (k) “Restricted Period” means, with
respect to each Restricted Stock Unit, the period beginning on the Date of Grant
and ending on the Vesting Date.         (l) “Restricted Stock Units” means any
or all of the Units which are the subject of the Award hereby granted. Units
represent an unfunded promise by the Company to deliver Shares at a future date.
        (m) “Shares” means shares of the Company’s common stock, par value $1.00
per share, or any substitute securities issued in substitution for the Company’s
common stock pursuant to Paragraph 12.





--------------------------------------------------------------------------------



  (n)   “Vesting Date” means the date on which the restrictions imposed under
Paragraph 3 on a Restricted Stock Unit lapse, as provided in Paragraph 4.      
    2. Grant of Restricted Stock Units.         Subject to the terms and
conditions set forth herein and in the Plan, the Company hereby grants to
Grantee ### Restricted Stock Units.       3. Restrictions on Restricted Stock
Units.         Subject to the terms and conditions set forth herein and in the
Plan, during the Restricted Period, Grantee shall not be permitted to sell,
transfer, pledge or assign the Restricted Stock Units.       4. Lapse of
Restrictions.        

(a) Subject to the terms and conditions set forth herein and in the Plan, the
restrictions set forth in Paragraph 3, on each Restricted Stock Unit that has
not been forfeited, shall lapse on the Vesting Date; provided, however, that on
the Vesting Date, Grantee is, and has from the Date of Grant continuously been,
an employee of the Company during the Restricted Period.

(b) Subject to paragraph 4(a), a Vesting Date for Shares of Restricted Stock
Units subject to the Award shall occur in accordance with the following
schedule:

          (i) As to ## Shares of the Restricted Stock Units, “date”,            
  (ii) As to an additional ## Shares of the Restricted Stock Units, “date”,    
          (iii)As to an additional ## Shares of the Restricted Stock Units,
“date”,               (iv) As to an additional ## Shares of the Restricted Stock
Units, “date”.             (c) Any Restricted Stock Unit (and any related
Dividend Equivalents) not yet vested as of the date that a Grantee’s employment
terminates due to death, Disability or Normal Retirement, shall become
immediately vested. Any vested portion shall be paid as soon as practicable
subject to the provisions of the Plan.       5. Deferral of Restricted Stock
Units.        

(a) Grantee shall have the right, on an annual basis, to defer receipt of CTE
stock relative to any vesting or deferred vested Restricted Stock Units provided
the election to defer is properly executed sufficiently in advance of the
applicable vesting or deferral date to satisfy IRS guidelines with respect to
deferral of compensation. Any election to defer shall be for a minimum of one
year.

(b) Grantee shall be notified by the Company in advance of any pending vesting
or deferral date to accommodate the election to receive, or defer receipt of,
shares on any vesting or deferred Restricted Stock Units.



--------------------------------------------------------------------------------



6. Forfeiture of Restricted Stock Units.        

(a) Subject to the terms and conditions set forth herein and in the Plan, if
Grantee terminates employment with the Company or any of its Subsidiaries during
the Restricted Period for any reason other than death, Normal Retirement or
Disability, Grantee shall forfeit the Restricted Stock Units as of the date of
such termination of employment. Upon a forfeiture of the Restricted Stock Units
as provided in this Paragraph 6, such Restricted Stock Units shall be deemed
cancelled.

(b) The provisions of this Paragraph 6 shall not apply to Shares of Restricted
Stock Units as to which the restrictions of Paragraph 3 have lapsed.

      7. Rights of Grantee.        

(a) Dividends – If the Company issues a dividend, Grantees shall earn dividends
in the form of Dividend Equivalents corresponding to the aggregate Restricted
Share Units issued hereunder. Grants of Dividend Equivalents issued during the
Restricted Period and prior to the receipt of CTE Common Stock by Grantee,
remain subject to vesting and risk of forfeiture on the same basis as the
corresponding Restricted Share Units.

(b) Voting – Holders of Restricted Stock Units will not have voting rights with
respect to Restricted Share Units until such time as the Restricted Share Unit
Award is fully vested and converted to CTE Common Stock.

      8. Notices.        

Any notice to the Company under this Agreement shall be made in care of the
Committee at the Company’s main office at 100 CTE Drive, Dallas, PA 18612. All
notices under this Agreement shall be deemed to have been given when
hand-delivered or mailed, first class postage prepaid, and shall be irrevocable
once given.

      9. Securities Laws.         The Committee may from time to time impose any
conditions on the Restricted Stock Units as it deems necessary or advisable to
ensure that any Shares issued with respect to the Restricted Stock Units are
issued and resold in compliance with applicable federal and state securities
laws.       10. Delivery of Shares.         Upon a Vesting Date, the Company
shall notify Grantee that the restrictions on the Restricted Stock Units have
lapsed. Unless a prior election has been made to defer receipt of the specified
Shares, within ten (10) business days of a Vesting Date, the Company shall,
without payment from Grantee for the Restricted Stock Units, deliver to Grantee
a certificate for CTE Shares equal to the Restricted Stock Units subject to such
Vesting Date. Said certificate shall be delivered, without any legend or
restrictions, except for such restrictions as may be imposed by the Committee,
in its sole judgment, under Paragraph 9, provided that no certificates for
Shares will be delivered to Grantee until appropriate arrangements have been
made with the Employer for the withholding of any taxes which may be due with
respect to such Shares. The Company may condition delivery of certificates for
Shares upon the prior receipt from Grantee of any undertakings which it may
determine are required to assure that the certificates are being issued





--------------------------------------------------------------------------------


  in compliance with federal and state securities laws. The right to payment of
any fractional Shares shall be satisfied in cash, measured by the product of the
fractional amount multiplied by the fair market value of a Share on the Vesting
Date, as determined by the Committee.       11. Award Not to Affect Employment.
        The Award granted hereunder shall not confer upon Grantee any right to
continue in the employment of the Company or any subsidiary or affiliate of the
Company.       12. Effect of Change of Control.         In the event of a Change
of Control (as defined in the Plan), notwithstanding the vesting schedule set
forth in paragraph 4 above, all of the Restricted Stock Units shall become
immediately vested.       13. Miscellaneous.        

(a) The address for Grantee to which notice, demands and other communications to
be given or delivered under or by reason of the provisions hereof shall be the
Grantee’s address as reflected in the Company’s personnel records.

(b) The validity, performance, construction and effect of this Award shall be
governed by the laws of the Commonwealth of Pennsylvania, without giving effect
to principles of conflicts of law.

     

 

COMMONWEALTH TELEPHONE ENTERPRISES,
INC.     BY:  

--------------------------------------------------------------------------------

  Michael J. Mahoney   President and Chief Executive Officer


      X_____________________________________   ______/_____/_____ “name”   Date


--------------------------------------------------------------------------------